Citation Nr: 1113589	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  10-01 825	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the right knee, status post medial meniscus tear, currently evaluated as 20 percent disabling prior to July 27, 2010, and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On March 9, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal in correspondence received by the Board on March 9, 2011 and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


